PARKER, Judge.
Defendants stipulated plaintiff holds record title and attempted to establish title in themselves by adverse possession. The trial judge, as the agreed trier of the facts, has found the facts contrary to defendants’ contentions. His findings of fact are supported by competent evidence and the facts found support his conclusions of law. The conclusions of law in turn support the judgment. In the trial we find no error and the judgment appealed from is
Affirmed.
Chief Judge Mallard and Judge Graham concur.